*526Denied November 25, 1913.
On Petition for Rehearing.
(136 Pac. 641.)
Mr. Justice Moore
delivered the opinion of the court.
In a petition for a rehearing it is maintained by plaintiff’s counsel that on January 5, 1912, and prior to the expiration of the time limited, their client went from Portland, Oregon, to North Bend, in this state, with William J. Wilsey, the proposed purchaser, to* whom the town lots were subsequently sold, and though they did not on that occasion see the defendant’s agent,, L. J. Simpson, because of his extreme state of intoxication, Slotboom had thus secured a purchaser who was able, ready and willing to buy the real property -to secure which the journey was made, and such being the case the broker earned his commission, in refusing to grant which an error was committed by this court. As Wilsey paid only $75,000 for the land which the plaintiff was authorized to sell for $90,000, it is not reasonable to suppose the purchaser would have paid the sum first demanded.
6. Whatever amount of money Wilsey would have given for the real property January 5, 1912, is not important, for the rule is well settled that, when a proposed purchaser has been introduced to the owner by a broker, the latter has earned his commission, though a sale is made to the person so produced for a less sum or upon different terms than originally suggested: Walker, Law R. E. Agency, §§ 450, 502, 532.
7. Where, however, after the expiration of the time limited, a sale of property is made by a third person with new incidents, the broker is not entitled to a commission: Lunney v. Healey, 56 Neb. 313 (76 N. W. 558, *52744 L. R. A. 593); Beauchamp v. Higgins, 20 Mo. App. 514.
8. In the case at bar the testimony shows that the first information the defendant’s agent obtained that Wilsey desired to purchase the lots was on January 30, 1913, when H. C. Diers, pursuant to a telegram from Wilsey, inquired of Simpson the lowest cash price that would be accepted for the land, and at Diers ’ suggestion Simpson went to Portland to confer with Wilsey about the matter. This was after the expiration of the time allowed the plaintiff to procure a purchaser, and in such case a broker is not entitled to a commission because efforts begun within that time bore fruit after its expiration: Mechem, Ag., § 965; 19 Cyc. 254. If, therefore, a recovery of a commission can be had herein, it must he predicated upon the ground that within the time specified the broker induced a person to take the property, but the delay in closing the sale was caused by the negligence, fault or fraud of the defendant.
9. If a real estate broker fully performs his contract, he cannot be prevented from recovering his commission because the owner subsequently changes his mind about making the sale or imposes such additional terms as to postpone a transfer of the title until after the expiration of the time limited: Brackenridge v. Claridge S Payne, 91 Tex. 527 (44 S. W. 819, 43 L. R. A. 593). There must be no breach of faith by the owner of property toward the broker who has been employed to secure a purchaser thereof.
10. It must be kept in mind that the defendant herein is a corporation and that L. J. Simpson is one of its directors and that neither the principal nor such agent was notified prior to January 15,1912, when plaintiff’s contract expired, that Wilsey had been secured as a purchaser. If Simpson’s inebriety was adopted as a means of preventing a sale of the lots within the time *528limited, however liable be might be personally for the consequences of his conduct on January 5, 1912, it is difficult to perceive by what rule of law the defendant was bound by his deportment on that occasion. The doctrine of respondeat superior applies to a corporation for its agent’s torts resulting from negligence caused by his drunkenness. No such rule, however, can be invoked because the agent in consequence of his inebriety failed to effect a contract binding upon his principal.
The petition for a rehearing should be denied, and it is-so ordered. Reversed : Rehearing Denied.